Opinion by
Rice, P. J.,
“ An intent implies purpose only: an attempt, both purpose and actual effort to carry the intent into execution: ” Anderson’s Law Diet., 90. At the time the plaintiff’s goods were dis-trained he had not removed or attempted to remove from the premises; he had simply declared his intention to do so at a future day which had not yet arrived. Hence, the contingency, upon the happening of which the rent for the whole term was made payable at once, had not arisen. But as he did actually remove at the time he declared he would, although this was after the goods had been distrained and replevied, it is seriously argued that the act of removing- related back to the time the intent was formed and expressed, and, therefore, contrary to the fact, he must be deemed in law to have attempted to remove at that time. As well might we say that there was a constructive removal on May 15, although the actual removal did not take place until June 30. This method of reasoning whereby a very plain covenant as to “ attempted removal ” is construed to include also the mere manifestation of an intention to remove is too subtle by far.- A mere unexecuted intent to remove without an effort to carry it into effect is not an attempt to remove in any sense of the term. If the landlord wished to secure himself against all contingencies he should have required payment of the rent in advance. Not having done so, he must be content with a construction of his covenant in accordance with the plain, natural and obvious meaning of its terms. There is no occasion for resort to the legal fiction of making the act of removal relate back to the date of the formation of the intent, in order to carry out any purpose which we have a right to suppose the parties had in view in making the covenant.
J udgment affirmed.
Orlady, J., dissents.